RESPONSE TO AMENDMENT

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.
 
Claims 1-5, 7-9, and 12-17 are pending in the application.  Claims 6, 10, and 11 have been cancelled.  
Amendments to the claims, filed May 9, 2022, have been entered in the above-identified application.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The amendment filed May 9, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In Paragraph [0184], “larger host (micro-sized) particles or the individual small guest load (submicron- and nano-sized)”.
Applicant argues that no new subject matter is added because the same paragraph makes multiple references to “particles” as referring to both the larger hot (micro-sized) particles or the individual small guest/load (submicron- and nano-sized) and thus, a reader would have readily appreciated that the amended sentence already disclosed that neither the larger nor smaller particles are subject to comminution in the described dry coating process.  Applicant further argues that a reader will appreciate that what is being described in paragraph [0184] is that the forced packing (which in the preceding sentence is more fully written as “forced packing of multi-component cementitious composition”) method is carried out on both types of particles, larger and smaller, and that it dually breaks up agglomerates and causes dry coating without comminution of either type of particle.  Additionally, the end of the sentence, which describes both larger and smaller particles indicates that the prior recitation of the generic “particles” must have meant both types of particles, otherwise the inventor would have expressly limited it to one or the other (smaller or larger) type as is done immediately after that recitation.
However, the sentence, as originally filed, states “and then apply impact, shear and compression forces sufficient to destroy the “real” agglomerates without comminution of the individual particles, and provide coating of larger particles by smaller particles.”  The sentence does not say that the “real” agglomerates are destroyed and the larger particles are coated by the smaller particles without comminution of the individual particles.  The sentence only refers to the destroying of “real” agglomerates being done without comminution of the individual particles and not both processes being done without comminution of the individual particles.  Furthermore, paragraph [0184] only refers to de-agglomeration in relation to the smaller (sub-micron and nano-sized) particles and does not discuss de-agglomeration in relation to the larger particles nor is this discussed anywhere else in the originally filed disclosure.  Therefore, the originally filed disclosure supports that “without comminution of the individual particles” is only with reference to the smaller (sub-micron and nano-sized) particles.  As such, the added material is not supported by the originally filed disclosure and is considered new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
Claims 1-5, 7-9, and 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “without comminution of the dry cementitious materials or supplemental cementitious materials” in claim 1 is not supported by the originally filed disclosure.  Paragraph [0184] in the instant published application states “[T]he “forced packing” method may comprise calculating the optimal ratio of the powdered components considering them as “ideal” non-agglomerated powders, and then applying impact, shear and compression forces sufficient to destroy the “real” agglomerates without comminution of the individual particles, and provide coating of larger particles by smaller particles.”  Additionally, Paragraph [0184] states that the dry particle coating process can be divided into three stages, the first stage being a “de-agglomeration/dispersion stage, wherein guest sub-micron or nano-sized guest particles agglomerates are broken up by strong mechanical forces such as impact force, shear force, and compression force, as well as by the particles collisions”.  The originally filed description only discusses the breaking up of agglomerates of the supplemental cementitious materials (sub-micron and nano-sized particles) and only discusses that the destroying of the “real” agglomerates is done without comminution of the individual particles, i.e. the sub-micron and nano-sized particles.  Therefore, the limitation “without comminution of the dry cementitious materials” is considered new matter.
Claims 2-5, 7-9, and 12-17 are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 103
Claims 1-3, 5, 7-9, 12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ronin (U.S. Pat. Pub. 2004/0089203) in view of Guynn (U.S. Pat. Pub. 2014/0224154).
Regarding claim 1, Ronin teaches a granulated cementitious composition comprising (Abstract) dry cementitious materials comprising micron-sized particles (Portland Cement, Abstract) and dry supplemental cementitious materials (SCM's) (Abstract) dry coated on the cementitious materials (grinding, Abstract; Paragraphs [0008]-[0009]).  Ronin further teaches the SCM’s are fine supplementary cementitious materials (Abstract; Paragraph [0008]).
Ronin fails to teach SCM’s are submicron or nano-sized.
Guynn teaches cement-SCM blends (Abstract) fine supplemental cementitious materials help disperse cement particles, fill fine pore spaces, increase fluidity, increase strength, and decrease permeability (Paragraph [0105]).  Guynn further teaches the fine SCMs can have a particle size of about 0.01 µm to about 1 µm (Paragraph [0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the fine SCMs of Ronin have a particle size of about 0.01 µm to about 1 µm as taught by Guynn as being known fine SCM particle sizes that can be used in cement compositions.
The limitation “without comminution of the dry cementitious materials or supplemental cementitious materials” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Ronin in view of Guynn discloses a granulated cementitious composition comprising dry cementitious materials comprising micron-sized particles and supplemental cementitious materials comprising submicron or nano-sized dry particles or a combination thereof dry coated on the dry cementitious materials.
Regarding claim 2, Ronin teaches wherein the dry cementitious materials further comprise pozzolanic materials of micron-sized particles (SiO2 containing microfiller, Abstract).
Regarding claim 3, Ronin teaches further comprising aggregates (Paragraph [0015]).
Regarding claim 5, Ronin teaches further comprising a binder (a polymer in the form of a powdery water-reducing agent, Abstract).
Regarding claim 7, Ronin teaches wherein the SCM's are siliceous-SiO2-containing particles (Abstract).
Regarding claim 8, Ronin teaches wherein the binder is a polymer in the form of powdered chemical additives (a polymer in the form of a powdery water-reducing agent, Abstract).
Regarding claim 9, Ronin teaches wherein the additives are superplasticizer/high range water reducers, plasticizer/mid and normal range water reducers, and/or retarding or accelerating admixtures for concrete (a polymer in the form of a powdery water-reducing agent, Abstract).
Regarding claims 12 and 14, the limitations “wherein the granulated cementitious composition is produced directly in the process of coating of the cementitious materials” and “wherein the granulated cementitious composition is produced following the process of coating of the cementitious materials”, respectively, are method limitations and do not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Ronin in view of Guynn discloses a granulated cementitious composition comprising dry cementitious materials comprising micron-sized particles and supplemental cementitious materials comprising submicron or nano-sized dry particles or a combination thereof dry coated on the dry cementitious materials.
Regarding claim 17, the limitation “dry coated on the cementitious materials, the dry coating induced by activating the dry cementitious materials and the supplemental cementitious materials by applying mechanical forces to cause compression and/or shear deformation of the dry cementitious materials and supplemental cementitious materials” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Ronin in view of Guynn discloses a granulated cementitious composition comprising dry cementitious materials comprising micron-sized particles and supplemental cementitious materials comprising submicron or nano-sized dry particles or a combination thereof dry coated on the dry cementitious materials.

Claims 4, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ronin (U.S. Pat. Pub. 2004/0089203) in view of Guynn (U.S. Pat. Pub. 2014/0224154) and further in view of Soroushian (U.S. 4,902,347).
Ronin and Guynn are relied upon as discussed above.
Regarding claim 4, Ronin fails to teach further comprising reinforcement fibres.
Soroushian teaches cementitious composites comprising Portland cement, microsilica, polyamide fibers, and superplasticizer (Abstract).  Soroushian further teaches the polyamide fibers increase the ultimate tensile and flexural strength of the hardened cementitious composite and in improving the ductility and toughness of the material (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the multicomponent macro-cement composition of Ronin in view of Guynn further include polyamide fibers (reinforcement fibers) as taught by Soroushian in order to increase the ultimate tensile and flexural strength of the hardened composition and to improve the ductility and toughness of the material.
Regarding claims 13, 15, and 16, Ronin teaches the granulated cementitious composition further comprises aggregates having a round or round and flattened shape (Paragraph [0015]).
Ronin fails to teach wherein the granulated cementitious composition comprises granules having an equivalent spherical diameter of from about 1 to about 20 mm, from about 1 to about 5 mm, and about 2 to about 10 mm, respectively.
Soroushian teaches aggregates with a maximum size of 9 mm and/or a maximum size of less than 4.5 mm can be added to the cementitious composition (Col. 5, lines 62-65; Col. 6, lines 15-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the aggregates of Ronin have a maximum size of 9 mm and/or a maximum size of less than 4.5 mm as taught by Soroushian as the size of aggregates that can be used in cementitious compositions.  As such, the granulated cementitious composition of Ronin in view of Guynn would comprise granules n equivalent spherical diameter of from about 1 to about 20 mm, from about 1 to about 5 mm, and about 2 to about 10 mm, respectively.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed July 20, 2022 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that the limitation “without comminution of the supplemental cementitious materials” is not strictly a method limitation as it can be a structural limitation.  Applicant argues that in the context of the claim language, a person of skill will appreciate that the claimed granulated cementitious composition is supplemental cementitious materials (SCMs) dry coated onto the micron-sized particles without comminution of either the micron-sized particles or the SCMs and thus the micron-sized particles and the SCMs that are provided into the coating process remain in their non-comminuted state after the coating process.  Applicant further argues that the claim limitation is describing the structure of the micron-sized particles and the SCMs once the SCMs are coated onto the micron-sized particles.
However, Applicant has not provided any evidence that the structure of non-comminuted micron-size particles and SCMs would actually be different than comminuted micron-sized particles and SCMs, i.e. that comminuted micron-sized particles and SCMs would no longer be micron-sized particles and sub-micron and nano-sized particles, respectively.  As such, Applicant’s arguments are deemed unpersuasive.  
Applicant argues that even if one were to interpret the limitation “without comminution of the supplemental cementitious materials” as a method step, the resulting process is indeed patentably distinct from that of the prior art.  Applicant argues that in the prior art products, due to the use of grinding or milling, the micron-sized particles and SCMs are subject to comminution and there is no control as to the level of comminution so the micron-sized particles and SCMs in the resulting product will be inconsistent size but also each such particle will essentially have lost some of its long-term resilience due to the particle breakup.  Applicant further argues that a person of skill will readily appreciate that cement is produced with some optimal particle sizes for providing optimum long-term properties of concrete and processing cement with originally optimal particle sizes in milling equipment (such as in Ronin) leads to cement comminution and, as a result, its earlier hydration and accordingly to higher early strength which leads to deterioration in the long-term properties of concrete.  Applicant additionally argues that the claimed composition does not suffer from this effect of comminution and the claimed composition would provide more optical cement particle sizes, thereby providing improved short-term and ensuring optimum long-term properties of concrete.
However, as discussed above, “without comminution of the supplemental cementitious materials” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  Applicant has not provided any evidence that the claimed product differs in kind from those of the prior art.  As such, Applicant’s arguments are deemed unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
October 14, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788